In a claim to recover damages for personal injuries, the claimant appeals, as limited by his brief, from so much of an order of the Court of Claims (Silverman, J.), dated June 25, 1993, as, upon reargument, adhered to its prior determination granting the motion of the respondent State of New York to dismiss the claim as untimely filed.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Court of Claims correctly concluded that the claimant failed to timely file his claim with the court (see, Court of Claims Act § 10). Since the failure to comply with the statutory procedures for serving and filing a claim is a jurisdictional defect, the claim was properly dismissed (see, Dependable Trucking Co. v New York State Thruway Auth., 41 AD2d 985, 986; Byrne v State of New York, 104 AD2d 782). Bracken, J. R, Balletta, Ritter, Pizzuto and Florio, JJ., concur.